Citation Nr: 1637684	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  13-19 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to an effective date prior to June 24, 1991 for the award of service connection for bilateral hearing loss.  

3.  Entitlement to an effective date earlier than August 4, 2010 for the assignment of a 20 percent rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from January 1974 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In December 2015, the Veteran withdrew his request for a hearing before a member of the Board.  38 C.F.R. § 20.704(e).    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board remanded the appeal in May 2016.  It is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The increased rating claim for bilateral hearing loss was remanded in May 2016, in part, to determine whether an October 2011 audiological evaluation report was conducted by a state-licensed audiologist and if so, whether she utilized the Maryland CNC test.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  In June 2016, the AOJ sent the Veteran a letter requesting that he identify the audiologist who conducted the October 2011 audiological report.  In June 2016, the Veteran provided the AOJ with the audiologist's full name and noted that she was a state-licensed audiologist.  However, the AOJ has not taken appropriate action to contact the October 2011 audiologist to clarify whether a Maryland CNC test was used during the evaluation.  As such, another remand is required in the instant case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Updated VA treatment records should also be secured.
Additionally, it appears from the evidence of record that the Veteran contends that he is entitled to an earlier effective date for the grant of service connection for bilateral hearing loss, as well as an earlier effective date for the assignment of the 20 percent rating.  By way of background, a September 1991 rating decision granted service connection for bilateral hearing loss effective June 24, 1991 and assigned a noncompensable rating.  The Veteran then filed an increased rating claim in August 2010.  In June 2011, the RO increased the assigned disability rating to 20 percent, effective August 4, 2010.  In June 2011 and December 2011 statements, the Veteran indicated disagreement with the assigned effective date.  In May 2013, the AOJ sent the Veteran a letter requesting that he clarify his statement regarding entitlement to an earlier effective date.  The Veteran responded to this letter in May 2013 and stated that although it was his original intention to file for entitlement to an earlier effective date of 1976, he "may" have been dissuaded.  However, he then continued to express disagreement with the assigned effective date.  In a June 2013 statement, he requested a compensable rating from the date of service connection.  After resolving reasonable doubt in the Veteran's favor, it appears that he is seeking entitlement to an earlier effective date for the grant of service connection, as well as entitlement to an earlier effective date for the assignment of the 20 percent rating.  Although a June 2013 statement of the case was issued, it did not adequately address the effective date claims.  As such, upon remand, the AOJ should issue a statement of the case regarding entitlement to an earlier effective date for the award of service connection for bilateral hearing loss and entitlement to an earlier effective date for the assignment of a 20 percent rating for bilateral hearing loss.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).          

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of the Case regarding an earlier effective date for the award of service connection for bilateral hearing loss and an earlier effective date for the assignment of a 20 percent rating for bilateral hearing loss.  The Veteran and his representative should be advised that if he wants the Board to consider this matter, he should timely submit a substantive appeal.  

2.  Obtain outstanding VA treatment records dated since February 2016. 

3.  Contact M.H., the audiologist who performed the audiological examination on October 13, 2011 (DA Form 4700).  Please note that contact information for M.H. was provided in a June 15, 2016 letter from the Veteran.  The audiologist should be asked to: (i) clarify whether she is a state-licensed audiologist; (ii) clarify whether speech discrimination testing was conducted using the Maryland CNC test; and (iii) if the Maryland CNC test was used, identify the speech discrimination scores. 

Any negative responses should be noted in the file.  

4.  Then readjudicate the increased rating claim for bilateral hearing loss.  If the benefit sought remains denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further Veteran consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

